Citation Nr: 1036280	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an acquired 
psychiatric disability, including schizophrenia.

3.  Entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia.

4.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for diabetes 
mellitus.

5.  Entitlement to service connection for diabetes mellitus.

6.  Whether new and material evidence has been received to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals of spinal puncture, including low back 
pain and impotence.

7.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

8.  Entitlement to an increased rating for headache disability, 
currently rated as 50 percent disabling, under the schedular 
criteria.

9.  Entitlement to an extraschedular rating for the Veteran's 
service-connected headache disability, currently rated as 50 
percent disabling.

10.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005, January 2006, and November 2006 rating 
decisions by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2009, the Veteran testified at a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record. 

The Board notes that Veteran's February 2006 request to reopen 
his claim for schizophrenia.  Although a claimant may describe 
only particular mental disorders in a service connection claim, 
the claim should not necessarily be limited to those disorders.  
Rather, VA should consider the claim as a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim, the symptoms 
the claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The Court 
has indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that claims for service connection for PTSD encompass claims for 
service connection for all current psychiatric disabilities that 
arise from the same symptoms).

The Board notes that the Veteran's statement included with his 
November 2006 notice of disagreement stated that his mental/mood 
changes are related to his service-connected headache disability.  
Therefore, the Board finds that the Veteran's February 2006 
request to reopen his claim encompasses all of the Veteran's 
current acquired psychiatric disabilities.  The Board has 
therefore described the underlying issue as one of entitlement to 
service connection for acquired psychiatric disabilities, 
including schizophrenia.

The issues of entitlement to service connection for seizures, for 
an acquired psychiatric disability, and for diabetes mellitus; 
whether new and material evidence has been received to reopen the 
claims of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of spinal puncture, entitlement to service 
connection for bilateral hearing loss; entitlement to an 
extraschedular rating for headache disability; and entitlement to 
a TDIU, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  An August 2001 RO rating decision denied the Veteran's claim 
for entitlement to service connection for schizophrenia; the 
Veteran was notified of his appellate rights but did not appeal 
the decision.

2.  Certain evidence received since the RO's August 2001 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia, and raises a reasonable 
possibility of substantiating the claim. 

3.  A July 1996 RO rating decision denied the Veteran's claim for 
entitlement to service connection for diabetes mellitus; the 
Veteran was notified of his appellate rights but did not appeal 
the decision.

4.  Certain evidence received since the RO's July 1996 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for diabetes mellitus, and 
raises a reasonable possibility of substantiating the claim.

5.  The Veteran's service-connected headache disability is 
currently rated as 50 percent disabling, which is the highest 
available schedular rating.   




CONCLUSIONS OF LAW

1.  The August 2001 RO rating decision which denied the Veteran's 
claim for entitlement to service connection for schizophrenia is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's 
August 2001 rating decision, and the claim of entitlement to 
service connection for an acquired psychiatric disability, 
including schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The July 1996 RO rating decision which denied the Veteran's 
claim for entitlement to service connection for diabetes mellitus 
is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the RO's 
July 1996 rating decision, and the claim of entitlement to 
service connection for diabetes mellitus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  There is no legal basis for assignment of a schedular rating 
in excess of 50 percent for the Veteran's service-connected 
headache disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.  



I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2005.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the April 2009 correspondence in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.  The Veteran's claim was thereafter 
readjudicated in July 2009 via a supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II. Duty to Assist

 The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are on file.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim for 
entitlement to an increased disability rating for headaches under 
the schedular criteria.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded a medical examination in connection with 
this appeal in September 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that further examination is not 
necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to an 
increased disability rating for headaches under the schedular 
criteria and the appellant is not prejudiced by a decision on the 
claim at this time.  

Increased SchedularRating for Headache Disability

The Veteran contends that the severity of his service-connected 
headache disability warrants a higher disability rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected headache disability has been 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a maximum 50 percent rating is warranted 
when there is evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a. 

The Veteran's service-connected headache disability is rated 50 
percent disabling under the provisions of Diagnostic Code 8100.  
This rating contemplates very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
Moreover, this 50 percent rating is the highest schedular rating 
assignable under Diagnostic Code 8100.  In sum, there is no legal 
basis for assigning a schedular rating in excess of the current 
50 percent for the Veteran's headache disability.  

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims for entitlement to 
service connection for an acquired psychiatric disability, 
including schizophrenia, and for diabetes mellitus were received 
in February 2006 and in January 2006, respectively.  The 
regulation applicable to his appeal defines new and material 
evidence as existing evidence that by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it 
is the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits of 
the claim as to each essential element that was a specified basis 
for that last final disallowance of the claim.  Id.

Historically, the RO denied the Veteran's claim for entitlement 
to service connection for schizophrenia in an August 2001 rating 
decision.  The RO ultimately found that the evidence did not show 
that the Veteran's schizophrenia had its onset during his active 
duty service, or that it was related to his service-connected 
headaches.  In addition, the RO denied the Veteran's claim for 
entitlement to service connection for diabetes mellitus in a July 
1996 rating decision.  The RO ultimately found that the evidence 
did not show that the Veteran's diabetes mellitus had its onset 
during his active duty service, or that it was related to his 
service-connected headaches.  The Veteran was informed of the 
decisions but he did not file timely notice of disagreements.  
Therefore, the decisions became final.  38 U.S.C.A. § 7105(c).  
Accordingly, service connection for schizophrenia and diabetes 
mellitus may only be considered on the merits if new and material 
evidence has been received since the time of the July 1996 and 
August 2001 adjudications.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In January and February 2006, the Veteran filed requests to 
reopen his claims for entitlement to service connection for 
schizophrenia and diabetes mellitus.  In support of his claim, 
the new evidence of record included VA treatment records, a 
September 2006 VA medical examination, and testimony from an 
October 2009 Board hearing.

The psychologist from the September 2006 VA examination diagnosed 
the Veteran with schizophrenia, chronic, paranoid type.  The 
psychologist opined that the Veteran had been psychotic for some 
time and that he had a pattern of chronic paranoid schizophrenia.  
The psychologist concluded that he was unable to make any sort of 
assessment as to whether the Veteran's schizophrenic symptoms 
stem from his medication for migraine headaches.  However, the 
psychologist also concluded that he could not envision any 
situation in which the Veteran's clear pattern of paranoid 
schizophrenia could have developed simply from receiving toxic 
medication.  The Board notes that the psychologist did not 
discuss whether the Veteran's psychiatric disability had been 
aggravated by his service-connected headaches or medication for 
his headaches.

A VA treatment record from November 2006 documents that the 
Veteran had been diagnosed with delusional disorder, paranoid 
type, and depression due to general medical condition/pain 
syndrome.

During the October 2009 Board hearing, the Veteran testified that 
while on vacation he traveled to the Republic of Vietnam during 
the Vietnam era on several occasions.  The Veteran also reported 
visiting Vietnam during his active duty service on 3 to 4 
occasions.  This lay evidence, which the Board must take as 
credible for the purposes of determining whether to reopen the 
claim, goes to the reason for the last final denial of service 
connection for diabetes mellitus and raises a reasonable 
possibility of substantiating the claim, since certain 
presumptions of service connection based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era 
would be applicable.  See 38 C.F.R. § 3.307(a)(6).  Hence, the 
claim must be reopened.  

Certain evidence submitted since the July 1996 and August 2001 RO 
decisions is new to the record and is material, as it suggests 
that the Veteran's current acquired psychiatric disability may be 
related to his service-connected headaches and that presumptions 
of service connection for diabetes mellitus based upon exposure 
to herbicides may be applicable.  As the Veteran's claims were 
previously denied due to lack of evidence linking an acquired 
psychiatric disability and diabetes mellitus to service or to his 
service-connected headache disability, the Board has determined 
that the above evidence is new and relates to unestablished facts 
necessary to substantiate the merits of the claims, and raises a 
reasonable possibility of substantiating the claims.  Therefore, 
the claims of service connection for an acquired psychiatric 
disability and for diabetes mellitus are reopened.  38 U.S.C.A. § 
5108.  The Board's decision is strictly limited to the reopening 
of the claim and does not address the merits of the underlying 
service connection claims.

With regard to the claims regarding new and material evidence, 
there is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision.  


ORDER

The appeal is denied in part and granted in part as follows:

New and material evidence has been received to reopen the claims 
of entitlement to service connection for schizophrenia 
(recharacterized by the Board as an acquired psychiatric 
disability) and diabetes mellitus.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.  

Entitlement to a schedular rating in excess of 50 percent for 
service-connected headache disability is not warranted. 


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990). 

With regard to the Veteran's claimed seizures, the Board also 
notes that the Veteran has not been afforded a VA examination to 
assess the nature and etiology of his claimed disability.  In 
this regard, VA has a duty to assist claimants in the development 
of facts pertinent to their claims and VA must accomplish 
additional development of the evidence if the record currently 
before it is inadequate.  38 U.S.C.A. § 5103A.  The Veteran has 
submitted multiple statements and testified that he has 
experienced seizures during his active duty service and has 
experienced them since service.  The Board finds that the Veteran 
is competent report experiencing seizures.  See Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay 
testimony is competent to establish the presence of observable 
symptomatology, such as varicose veins, and may provide 
sufficient support for a claim of service connection).  In 
addition, an August 2006 VA mental health outpatient treatment 
record states that it was the clinician's impression that it was 
possible that the Veteran had partial complex seizure activity at 
night.  Therefore, in order to afford the appellant every 
consideration with his appeal, the Board finds that the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of his claimed seizures.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disability.  In this case, the Veteran contends that his acquired 
psychiatric disability (claimed as schizophrenia) is related to 
his active duty service or, in the alternative, that it is 
related to his service-connected headaches (including due to the 
medication for his headaches).

The Veteran's service medical records document that he received 
mental health treatment in October 1972.

In September 2006, the Veteran was afforded a VA medical 
examination in connection with his claimed schizophrenia.  During 
the examination, the Veteran reported that he lost rank in the 
military but was unable to state how many ranks he lost and for 
what reasons.  The examiner diagnosed the Veteran with 
schizophrenia, chronic, paranoid type.  The examiner stated that 
he was unable to make any sort of assessment as to whether the 
Veteran's schizophrenic symptoms stem from his medication for 
migraine headaches; however, he also concluded that he could not 
envision any situation in which the Veteran's clear pattern of 
paranoid schizophrenia could have developed simply from receiving 
toxic medication.  

Unfortunately, the Board finds that the September 2006 VA 
examination is inadequate, given that the examiner did not offer 
an opinion as to whether the Veteran's schizophrenia had been 
aggravated by the service-connected headaches (including due to 
the medication for his headaches).  See 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Therefore, further action at 
the AMC/RO level is necessary to remedy this deficiency.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

In addition, as indicated, the Veteran reported that he lost rank 
while serving in the military.  The Board notes that the 
Veteran's service personnel records are not associated with the 
claims file.  Given that the Veteran's behavior during service is 
relevant to his claim for service connection for a psychiatric 
disability, these records are relevant to the claim and should be 
specifically requested.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c); see also Moore v. Shinseki, 555 F.3d 1369, 1374 
(Fed.Cir.2009).  Therefore, the Board believes it appropriate to 
request the Veteran's service personnel records in order to 
afford the Veteran every consideration with his appeal.

Furthermore, the Board notes that all service treatment records 
may not be associated with the claims file.  Specifically, the 
Board notes that the Veteran received mental health treatment in 
October 1972, and the record is unclear as to whether all mental 
health treatment records have been requested and associated with 
the claims file.  In addition, the Board notes that the Veteran 
stated on his January 1993 claim that he had reserve service from 
1974 to 1975, and on his August 2006 substantive appeal that he 
received relevant treatment while in training for his reserve 
service.  Therefore, in order to more fully address the Veteran's 
contentions, the Board believes it appropriate to request and 
obtain any missing service treatment records, specifically 
including any mental health records and reserve service treatment 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992).

In addition, it appears that all relevant VA treatment records 
may not be associated with the claims file.  In this regard, the 
Board notes that the Veteran testified during his October 2009 
Board hearing that he received relevant VA treatment for his 
claimed disabilities since 1973 or 1974, which could be within 
one year of his active duty service.  Also, the Veteran stated on 
his June 1977 claim that he received treatment from the Dallas, 
Texas VA Medical Center.  The Board observes that the earliest VA 
outpatient treatment records associated with the claims file are 
from August 1977.  Furthermore, the Board notes that the most 
recent VA outpatient treatment records are from April 2007.  The 
Board is required to obtain relevant VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO 
should attempt to obtain any outstanding VA treatment records 
relevant to the appeal, specifically including any treatment 
records from October 1973 to August 1977, as well as any 
treatment records since April 2007.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-
13 (1992).

The Board also notes that the record documents that the Veteran 
applied for Social Security Administration (SSA) disability 
benefits, was denied benefits, and appealed the decision.  
Specifically, the Board observes that the Veteran testified about 
his pending SSA claim during his June 1993 RO hearing.  The Board 
finds that the record is unclear as to whether the RO has ever 
requested any SSA records.  The Board finds that the SSA records 
would be relevant to the current appeal because the Veteran's 
claims that he has been unable to work since 1989 due to, in 
part, his service-connected headaches, as well as due to his 
other claimed disabilities, which are also claimed to be related 
to his headaches.  Regardless of whether SSA disability benefits 
were granted or denied, VA must make efforts to obtain any 
relevant medical evidence and/or administrative decisions 
regarding any claim by the Veteran for SSA disability benefits.  
On remand the AMC/RO must either obtain relevant records 
associated with any claim by the Veteran for SSA disability 
benefits, or, if the records do not exist or are not obtainable, 
obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. 
Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 
Baker v. West, 11 Vet. App. 163, 169 (1998).

With regard to the Veteran's claim for entitlement to service 
connection for diabetes mellitus, the Board notes that the 
Veteran contends that certain presumptions of service connection 
based upon exposure to herbicides within the Republic of Vietnam 
during the Vietnam era are applicable.  See 38 C.F.R. § 
3.307(a)(6).  In this regard, the Veteran stated that he visited 
Vietnam on several occasions.  Therefore, since central to this 
case is the question of the verification of the Veteran's alleged 
service within Vietnam, the Board believes that further 
evidentiary development is warranted in order to determine 
whether certain presumptions of service connection based upon 
exposure to herbicides are applicable.

The Board notes that the Veteran is also seeking to reopen his 
claims of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of spinal puncture (to include low back pain and 
sexual dysfunction) and  entitlement to service connection for 
bilateral hearing loss.  The Board finds the Veteran's request to 
reopen these claims should be deferred pending the above actions.  
The Board notes that it may be that some of the records obtained 
as a result of further evidentiary development may pertain to the 
Veteran's claimed residuals of spinal puncture and bilateral 
hearing loss.  

In addition, the Board notes that VA will assist claimants 
attempting to reopen their claims in limited circumstances; 
specifically, VA will give the assistance described in 38 C.F.R. 
§ 3.159(c)(1)-(3).  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003); see also 66 Fed. Reg. 45620, 45628 (Aug. 29, 2001).  
Moreover, VA may provide assistance to a claimant in order to 
substantiate a claim as VA considers appropriate.  See 
38 U.S.C.A. § 5103A(g).

Although the Board has considered the Veteran's claim for 
entitlement to an increased schedular rating for his headache 
disability, the Board must consider the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  In the 
instant case, the Board finds that the evidence of record may 
suggest such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the Veteran has repeatedly contended that his service-
connected headache disability affects his employability, and that 
he has been unemployed since 1989.  In addition, the psychologist 
from the September 2006 VA examination opined that the Veteran 
was overall unemployable.  The Board finds that the Veteran's 
service-connected headache disability affects his employability 
in ways not contemplated by the ratings schedule.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008) (citing VAOPGCPREC 6-96 (Aug. 
16, 1996)).  In light of the above, and given that the Veteran's 
service-connected headache disability presumably interferes with 
his employment, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009). 

Lastly, as to the Veteran's TDIU claim, the Board finds that this 
claim is inextricably intertwined with his other claims on 
appeal.  Therefore, adjudication of this TDIU claim must be 
deferred pending completion of the additional evidentiary 
development outlined above, since the outcome of the other claims 
may impact the eventual determination on the TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that 
when a claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including any 
treatment records from October 1973 to August 
1977 from the Dallas, Texas VA Medical 
Center, as well as any treatment records 
since April 2007.  If additional records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not already 
incorporated into the claims file, 
specifically including any mental health 
records and any reserve service treatment 
records.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

3.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records.

4.  The AMC/RO should take appropriate action 
to determine whether the Veteran had service 
within the Republic of Vietnam during the 
Vietnam era, specifically including trips 
while the Veteran was on vacation.

5.  The AMC/RO should take appropriate action 
to request and obtain all medical records and 
administrative decisions associated with any 
claim for SSA disability benefits.  If the 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

6.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed seizure 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed seizure 
disability is causally related to his 
active duty service or any incident 
therein?

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed seizure disability 
is proximately due to or the result of his 
service-connected headache disability 
(including due to the medication for his 
headaches)?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed seizure disability 
has been aggravated by his service-
connected headache disability (including 
due to the medication for his headaches)?  
The term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

7.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination to 
ascertain the nature and etiology of his 
claimed acquired psychiatric disability.  It 
is imperative that the claims folder be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be present.  
If the Veteran does not suffer from any 
current acquired psychiatric disability, the 
examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's acquired psychiatric 
disability is causally related to his 
active duty service or any incident 
therein?

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's acquired psychiatric 
disability is proximately due to or the 
result of his service-connected headache 
disability (including due to the 
medication for his headaches)?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's acquired psychiatric 
disability has been aggravated by his 
service-connected headache disability 
(including due to the medication for his 
headaches)?  The term 'aggravation' is 
defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

8.  The AMC/RO should refer the case to the 
Under Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular evaluation 
for the Veteran's service-connected headache 
disability.  See 38 C.F.R. § 3.321(b).

9.  Thereafter, any additional development 
deemed appropriate should be undertaken by 
the AMC/RO, including additional 
examination(s) of the Veteran if necessary.  
See 38 C.F.R. § 3.159(c); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

10.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

11.  Then, the remanded issues on appeal 
should be readjudicated.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


